Claims 1, 7-10, 14-15, 27-39, are pending in this application.
Claims 2-6, 11-13, 16-26, are deleted.
Election/Restriction

DETAILED ACTION

1.	The Markush group set forth in the claims includes both independent and distinct inventions, and patentably distinct compounds (or species) within each invention.  However, this application discloses and claims a plurality of patentably distinct inventions far too numerous to list individually.  Moreover, each of these inventions contains a plurality of patentably distinct compounds, also far too numerous to list individually.  For these reasons provided below, restriction to one of the following Groups is required under 35 U.S.C. 121, wherein a Group is a set of patentably distinct inventions of a broad statutory category (e.g. compounds, methods of use, methods of making, etc.):  
I.	Claims 1, 7-10, 14-15, 27-33, 35, 37, 39, drawn to composition of sepiapterin and ascorbic acid or ester thereof and method of use, classifiable in various classes and subclasses. 

II.	Claims 34, drawn to composition of sepiapterin and ascorbic acid, ester or  salt thereof, classifiable in various classes and subclasses.

III.	Claims 36, 38, drawn to composition of sepiapterin, salt or co-crystal thereof and ascorbic acid or ester thereof, classifiable in various classes and subclasses.

Rationale Establishing Patentable Distinctiveness Within Each Group

The Inventions Set listed above is directed to or involves the use or making of compounds, which are recognized in the art as being distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects, or reactive conditions. MPEP 806.04, MPEP 808.01.  Additionally, the level of skill in the art is not such that one invention would be obvious over any of the other inventions, i.e. they are Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  
	The above Group represents general areas wherein the inventions are independent and distinct, each from the other because of the following reasons:  

1.	The inventions of groups I-III are distinct, each from the other because of the following reasons:
The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using the product (MPEP 806.05(h)).  In the instant case, the process for using the product as claimed can be practiced with other materially different products as demonstrated by the different constituents in groups I-III. 
	In addition, because of the plethora of classes and subclasses in each class of rings, a serious burden is imposed on the examiner to perform a complete search of the defined areas.  Therefore, because of the reasons given above, the restriction set forth is proper and not to restrict would impose a serious burden in the examination of this application.  

	The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.

/TAOFIQ A SOLOLA/ Primary Examiner, Art Unit 1625                                                                                                                                                                                            
September 24, 2021